Mr. Justice Bean
delivered the opinion.
This is a suit to cancel and set aside a lease from the defendant O. E. Brown to the plaintiff of a hop yard for one year, and to reinstate a lease thereof from the defendant Jacob Brown for five years. In February,. 1901, Jacob Brown, being the owner of the yard in question, leased it to one Pon Lee for five years at an annual rental of $10 an acre, payable on the 1st day of March of each year. The lease contained a stipulation that it should be void, except for the year for which the rent had already been *12paid, in case Brown should “ sell or otherwise transfer” the hop yárd. Shortly after making the lease, Pon Lee, with the consent of Brown, transferred his interest .to the plaintiff, who entered into possession of the.premises, and harvested the hop crop of 1901. On December 23d of that year, Jacob Brown, the lessor, conveyed the.land upon which the.hop yard was located to his son, the defendant C. E. Brown, for an expressed consideration of $1,500, to secure the payment of which the son executed and delivered to his father a promissory note secured by a mortgage on the premises. A short time thereafter the son notified the plaintiff of the sale, and demanded possession, which the plaintiff refused, and consulted an attorney as to his rights in the premises, who, after an investigation, advised him to compromise the controversy by the surrender of possession after another year. The plaintiff and the defendants, with their respective attorneys, met on February 28, 1902, by agreement, for the purpose o.f settling and adjusting the dispute between them, and as a result, the old lease from Jacob Brown was canceled and destroyed, and a new one made by C. E. Brown to the plaintiff for the season of 1902. At the expiration of the latter lease the plaintiff again refused to surrender the possession of the premises, and brought this suit to set aside the agreement’of settlement on the ground that the pretended sale from the defendant-Jacob Brown to his son was not made in good faith, but was a mere scheme and subterfuge to terminate the original lease, of which he was ignorant at the time he entered into the compromise agreement.
The law favors the voluntary settlement by parties of their disputes and controversies without litigation, and therefore the compromise of an honest dispute is universally upheld and enforced without inquiry as to the merits of the original contentions of the respective parties. The *13settlement alone constitutes a sufficient consideration to uphold the compromise or contract: Smith v. Farra, 21 Or. 395 (28 Pac. 241, 20 L. R. A. 115); McGlynn v. Scott, 4 N. D. 18 (58 N. W. 460). There is not sufficient evidence of fraud or concealment in this case to avoid the settlement of the controversy between the parties as to whether the lease from Jacob Brown to Pori Lee was terminated by the sale or pretended sale of the property to C. E. Brown. This quéstion had been subject to dispute between the parties for some time, and the plaintiff, acting upon the advice of his attorney, was willing to compromise and settle it by accepting the lease for one additional year. In making such settlement the parties dealt at arm’s length, both being represented by attorneys, who advised and recommended the same. Both defendants testify that the sale in question was made in good faith, and not for the purpose of avoiding the lease to the plaintiff. The elder Brown says that the only motive in making the transfer was to aid and assist his son; that the hop yard had run down, and he had concluded to sell it; that he had propositions from other parties, but preferred to let his son have the property ; and that the transaction was in entire good faith. There are, it is true, some facts and circumstances surrounding the transaction and the situation of the -parties which tend with more or less cogency to a different conclusion, and, if the good faith of the sale was the sole question for determination, we might hesitate to uphold it. The validity of the compromise agreement is, however, the question for consideration. There was, so far as appears, an honest difference between the parties as to the effect of the sale of the property by Jacob Brown to his son. The plaintiff insisted and contended that such sale did not terminate the lease to him, and the defendants assumed a contrary position. To settle this controversy and dispute was the object and purpose of the compromise agreement, *14and, it having been voluntarily entered into, is binding on the parties. The plaintiff and his counsel had practically as much knowledge regarding the bona fides of the sale before and at the time of the alleged settlement as they have now, unless greater weight than they are entitled to is to be given somé alleged statements of C. E. Brown, made about a year after the sale, that it was made for the purpose of “beating” the plaintiff out of his lease. Brown denies making these statements, and, even if made, they are entitled to but little weight as testimony. They are alleged to have been made during a controversy or discussion between Brown and some employés of the plaintiff concerning plaintiff’s right to the possession of the hop yard, and were probably made, if at all, in a boasting spirit, rather than as a statement of the actual facts. In our opinion, the compromise agreement, having been voluntarily entered into, is binding on the plaintiff, and the decree of the court below will be affirmed. Aebtrjíed.